Citation Nr: 1633609	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO. 14-33 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for glaucoma, to include as secondary to service-connected right eye corneal scarring.

2. Entitlement to service connection for cataracts, to include as secondary to service-connected right eye corneal scarring.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to January 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

On his September 2014 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C., which was scheduled for August 17, 2016. In July 21, 2016 correspondence, the Veteran stated that due to his limited mobility he could no longer appear for his scheduled hearing in Washington, D.C., and asked to be rescheduled for a videoconference hearing at the local RO. As the Veteran submitted a valid request to change the date and nature of his hearing, the Board must remand the claim so that the requested videoconference hearing can be scheduled. 38 C.F.R. § 20.702(c)(1).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge. The Veteran should be notified of the date and time of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




